Citation Nr: 1233527	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-38 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for shell fragment wound (SFW) residual of the left thigh, postoperative femoral artery and vein with left knee instability secondary to neuropathy. 

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus. 

3.  Entitlement to an initial rating in excess of 10 percent for non proliferative diabetic retinopathy. 

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy. 

5.  Entitlement to an initial compensable rating for right lower extremity peripheral arterial disease.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2006 rating decision in which the RO, inter alia, assigned a higher, 70 percent rating for posttraumatic stress disorder (PTSD), and a higher, 40 percent rating for SFW residual of the left thigh, postoperative femoral artery and vein with left knee instability secondary to neuropathy.  In that decision, the RO also awarded service connection and assigned an initial 20 percent rating for service connection for diabetes mellitus; awarded service connection and assigned an initial 10 percent rating for non proliferative diabetic retinopathy; awarded service connection and assigned an initial 10 percent rating for right lower extremity peripheral neuropathy, as well as awarded service connection and assigned an initial 0 percent (noncompensable) rating for right lower extremity peripheral artery disease.  

In October 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2007.  In a September 2007 DRO rating decision attached to the SOC, the initial rating for the SFW residual of the left thigh, postoperative femoral artery and vein with left knee instability secondary to neuropathy, was increased to 60 percent disabling (from initial entitlement).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2007.

Because some of the issues on appeal involve disagreement with the initial ratings assigned following the award of service connection for diabetes mellitus, diabetic retinopathy, peripheral neuropathy (right lower extremity) and peripheral artery disease (right lower extremity), the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

Following his December 2007 substantive appeal, the Veteran withdrew from appeal his claim for an increased rating for PTSD in a September 2011 letter.  The RO accepted such withdrawal in an April 2012 supplemental statement of the case; accordingly this issue is no longer before the Board.  The remaining claims continued to be adjudicated in this SSOC and are listed on the issue section above.  

In a written and signed statement dated in May 2012, the Veteran expressed that he wished to withdraw from appeal all claims remaining on appeal, specifically stating "I do not wish to continue my appeal at all for all of the issues."  

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  During this hearing, the Veteran clarified that he wished to continue his appeal of the claim for a higher initial rating for diabetes mellitus, but wished to withdraw from appeal all his other claims. 

Evidence in the electronic folder is either duplicative of evidence already in the paper claims file, or is not relevant to the issue on appeal.  


The Board's disposition of the claims for higher ratings for SFW residual of the left thigh, for non proliferative diabetic retinopathy, for peripheral neuropathy of the right lower extremity and for peripheral artery disease of the right are addressed below.  The claim for an initial rating in excess of 20 percent for diabetes mellitus is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant when further action, on his part, is required. 

As a final preliminary matter, the Board notes that in a May 2012 letter pertaining to his withdrawal of claims on appeal, his representative indicated that the Veteran wished to continue an appeal for entitlement to adaptive housing.  Specifically the representative appears to be arguing entitlement to special adaptive equipment for a bathtub.  However this matter has never been placed in appellate status, and the Board notes that entitlement to special adaptive housing was granted in full by the RO in an August 2011 rating.  It does not appear that a specific claim for special adaptive equipment in the form of a bathtub has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In May 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for a rating in excess of 60 percent for SFW residual of the left thigh, postoperative femoral artery and vein with left knee instability secondary to neuropathy. 

2.  In May 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for an initial rating in excess of 10 percent for non proliferative diabetic retinopathy. 

3.  In May 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy. 

4.  In May 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for an initial compensable rating for right lower extremity peripheral arterial disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for a rating in excess of 60 percent for SFW residual of the left thigh, postoperative femoral artery and vein with left knee instability secondary to neuropathy are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  The criteria for withdrawal of the appeal as to the claim for an initial rating in excess of 10 percent for non proliferative diabetic retinopathy are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

3.  The criteria for withdrawal of the appeal as to the claim for an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204  (2011). 

4.  The criteria for withdrawal of the appeal as to the claim for an initial compensable rating for right lower extremity peripheral arterial disease
are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204  (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Appeals withdrawn on record at a hearing are an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

As noted above, in a May 2012 written and signed statement that was later confirmed during his June 2012 Board hearing, the Veteran indicated that he wished to withdraw from appeal the claims for higher ratings for SFW residual of the left thigh, for non proliferative diabetic retinopathy, for right lower extremity peripheral neuropathy, for right lower extremity peripheral arterial disease.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters on appeal and they must be dismissed. 


ORDER

The appeal as to the claim for a rating in excess of 60 percent for SFW residual of the left thigh, postoperative femoral artery and vein with left knee instability secondary to neuropathy, is dismissed. 

The appeal as to the claim for an initial rating in excess of 10 percent for non proliferative diabetic retinopathy is dismissed. 
 
The appeal as to the claim for an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy is dismissed. 

The appeal as to the claim for an initial compensable rating for right lower extremity peripheral arterial disease is dismissed. 


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claim for a higher initial rating in excess of 20 percent for diabetes mellitus is warranted. 

The most recent examination pertinent to this claim was conducted in October 2011, wherein the examiner documented the Veteran's contentions that he has restricted activities and takes multiple shots of insulin per day.  However there was no medical evidence to confirm his contentions regarding restrictions of activities, and the examiner did not provide any opinion as to whether the Veteran's activities are restricted from a medical standpoint.  

Subsequently, during the June 2012 Board  hearing, the Veteran offered testimony suggesting that he has medical evidence of doctor-ordered regulation of activities.  He also testified as to receiving 120 units of insulin per day (using 2 shots).  The Board points out that the next higher, 40 percent rating for diabetes requires insulin, restricted diet and regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  

In light of the above, the Board finds that the evidence currently of record is inadequate, and that further medical findings  responsive to the applicable rating criteria are needed to resolve the claim on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as this claim, emanating from an original claim for, and award of, service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

The Board points out that, during his Board hearing, the Veteran indicated that, pertinent to his claim for higher rating for diabetes, that he had an upcoming appointment scheduled for the following day, and that he last saw his doctor for diabetes approximately 3 months earlier.  The record was held open for 30 days following the hearing, in order to allow the Veteran to submit the additional evidence pertaining to such medical treatment for diabetes.  However he failed to submit such records, and he also did not articulate to the VA as to whether these outstanding records were VA or private treatment records.  Accordingly, in its letter, the RO should ask the Veteran to furnish, or to furnish any necessary authorization to enable the RO to obtain, any outstanding records from the medical provider referred to during his hearing. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the remaining claim for higher rating for diabetes mellitus, should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson v. West, 12 Vet. App. 119, 136-127 (1999).

Accordingly, this matter is hereby REMANDED for the following action:

1.  The RO should furnish to the Veteran and his representative a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for a higher initial rating for diabetes mellitus that is not currently of record.  The RO should specifically ask the Veteran to furnish, or to furnish any necessary authorization to enable the RO to obtain, any outstanding records from the medical provider referred to during his hearing.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all available records and/or responses have been associated with the claims file or a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA examination, by a physician, for evaluation of his Type II diabetes mellitus.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician must render specific findings as to whether the diabetes mellitus requires insulin; a restricted diet; regulation of activities; progressive loss of weight; and/or other complications; as well as whether the condition involves episodes of ketoacidosis or hypoglycemic reactions, and if so the number of hospitalizations per year or number of monthly visits to a diabetic care provider required.  

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

4.  If the Veteran fails to report for any scheduled examination, the RO must obtain and associate with the claims file copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for higher rating for diabetes mellitus in light of all pertinent medical evidence, (to include that added to the record since the RO's adjudication of the claim) and legal authority ( to include consideration of whether staged rating, pursuant to Fenderson (cited above), is warranted.  

7.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


